




PROFESSIONAL SERVICES AGREEMENT
THIS PROFESSIONAL SERVICES AGREEMENT (this “Agreement”) is made and entered into
on February 5, 2015, to be effective as of February 1, 2015 (the “Effective
Date”), by and between NTELOS HOLDINGS CORP., a corporation organized and doing
business under the laws of the State of Delaware (the “Company”), and RODNEY D.
DIR, an individual resident in the State of Ohio (“Consultant”). This Agreement
replaces the Professional Services Agreement by and between the Company and
Consultant dated as of July 28, 2014 (the “Prior Agreement”).
In consideration of the promises and covenants of the Company and Consultant set
forth below, the parties hereby agree as follows:
1.0
    DESCRIPTION OF SERVICES



1.1
Scope of Work. Consultant shall perform the duties of a Chief Executive Officer
of the Company by providing the services described in the Scope of Work attached
to this Agreement as Exhibit “A” (the “Scope of Work”) and/or as modified in
writing by the Company and Consultant and made a part of this Agreement
(collectively, the “Services”). Consultant shall perform the Services in
consultation with and at the direction of the Company’s Board of Directors (the
“Board”). Consultant agrees to comply with the Company’s Code of Business
Conduct and Ethics and the other policies that are applicable to the Company’s
executives. Consultant will devote such business time and attention as is
reasonably necessary to perform the Services, with the principal location at
which Consultant is to perform the Services being the Company’s office in
Waynesboro, Virginia.



1.2
Standard of Care. Consultant warrants that all Services shall be performed
faithfully and to the best of Consultant’s ability and with the skill, care and
diligence which would be exercised by those who perform similar services at the
time the Services are performed. Consultant shall report to the Board, or such
other persons as the Board may otherwise designate, on a regular basis or as
otherwise requested.



1.3
Independent Contractor. Consultant is an independent contractor. Nothing in this
Agreement shall be construed to establish any association, partnership, joint
venture, employee or agency relationship between Consultant and the Company.
Consultant shall not be eligible for any of the Company’s employee or other
benefits, other than the restricted stock to be granted to Consultant under the
Company’s 2010 Equity and Cash Incentive Plan referenced in Section 2.3 below.



2.0
COMPENSATION



2.1
Rates. Consultant shall be compensated for the Services at an annualized rate of
$425,000 for providing Services on a full-time basis, payable in accordance with
the Company’s normal payroll schedule (no less frequently than monthly).



2.2
Bonus. Consultant will be eligible for a bonus of $300,000 at the earlier of (i)
termination of this Agreement and Consultant’s Services hereunder (other than
termination by Consultant without cause or by the Company for cause) and (ii)
December 31, 2015. Such bonus will be based upon (i) the Company’s achievement
of performance goals set by the Board and applicable to Company employees
generally under the Company’s annual Team Incentive Plan for 2015 and (ii) the
Consultant’s individual performance based upon mutually agreeable personal
objectives to be established by the Company and Consultant within the next
ninety (90) days. Such bonus shall be paid at the sole discretion of the Board
based on the Company’s achievement of such performance standards and
Consultant’s individual performance, each as determined by the Board, and paid,
if at all, within 30 days after the earlier of such times. In the event that
Consultant continues to furnish Services after December 31, 2015, the parties
agree to discuss in good faith the establishment of a bonus program for
Consultant for such subsequent period and, if there is agreement, such program
will be documented and signed by both parties.



2.3
2010 Equity and Cash Incentive Plan. Consultant will receive a grant of 50,000
shares of restricted stock under the Company’s 2010 Equity and Cash Incentive
Plan, with such shares of restricted stock to vest on the earlier of (i)
termination of this Agreement and Consultant’s Services hereunder (other than
termination by Consultant without cause or by the Company for cause) and (ii)
December 31, 2015, provided in any such case that Consultant continues to
provide Services from the date hereof through the earlier of such times.









--------------------------------------------------------------------------------




2.4
Housing Allowance. As Consultant’s performance of Services is temporary (and is
not expected to exceed eleven (11) months from the date hereof), Consultant will
be reimbursed for reasonable and documented housing expenses in the Waynesboro
or surrounding area and reasonable and documented travel expenses associated
with travel from and to Consultant’s permanent home in the State of Ohio (not to
exceed $50,000 in total for the remainder of 2015 after the Effective Date for
such housing and travel expenses).



2.5
Reimbursement. The Company also shall reimburse Consultant for reasonable and
documented business-related travel, meals, lodging and other routine
administrative expenses incurred by Consultant in connection with the
performance of Services under this Agreement, subject to adequate supporting
documentation.



2.6
Equipment. The Company shall provide Consultant, at no cost to Consultant, with
computer equipment, a mobile phone (including the service plan), video
conferencing equipment for his home in Ohio, and such other equipment reasonably
necessary for the performance of the Services.



2.7
Insurance. The Company shall maintain Director and Officer insurance coverage
for benefit of Consultant in such amounts and with such coverages as are
applicable to the Company’s senior executives.



2.8
Invoicing, Itemization and Payment Procedures. Consultant shall invoice the
Company on a monthly basis for Consultant’s rates, housing allowances and
expenses for the immediately-preceding calendar month throughout the term of
this Agreement. The Company shall pay such invoices within thirty (30) days of
receipt.



2.9
Taxes. Consultant shall pay all applicable taxes incurred as a result of the
compensation paid by the Company to Consultant for Services rendered under the
Agreement. The Company shall not be responsible for paying or withholding any
taxes on behalf of Consultant. Consultant shall indemnify and hold the Company
and its affiliates and their officers, directors, employees, agents and other
contractors harmless from any liability arising from or in connection with any
taxes Consultant is required to pay on any compensation paid by the Company to
Consultant pursuant to this Agreement.



2.10
Prior Agreement. The Company shall pay to Consultant for Services rendered prior
to the Effective Date all such amounts remaining to be paid under the Prior
Agreement, including without limitation Consultant’s bonus, in accordance with
the terms of the Prior Agreement. The Company agrees and acknowledges that the
12,000 shares of restricted stock granted under the Prior Agreement are vested
in full.



3.0    TERM AND TERMINATION OF THIS AGREEMENT


3.1
Term. The term of this Agreement shall begin on the date set forth above and
shall continue until terminated as described below. It is expected that the
Board will terminate this Agreement on, or within a short time after, the
appointment of a permanent Chief Executive Officer of the Company. In no event
will the term of this Agreement extend beyond December 31, 2015.



3.2
Termination. The Board or Consultant may terminate this Agreement for any reason
other than for cause upon thirty (30) days prior written notice to the other
party. Either the Board or Consultant may terminate this Agreement for cause
immediately upon written notice to the other party. Cause for purposes of this
Agreement includes any material breach of this Agreement which remains uncured
ten (10) days after the breaching party has received written notice from the
non-breaching party of the breach of this Agreement. Cause also shall include
Consultant’s (i) refusal or failure to act in accordance with specific lawful
directions from the Board, (ii) unavailability to perform Services or
unsatisfactory performance of Services, in either case as the Board may
reasonably determine, (iii) performance of any Services in bad faith or to the
detriment of the Company, (iv) dishonesty or misconduct in the performance of
Services or (v) actions that harm or may harm the reputation of the Company or
any of its affiliates.



3.3
Board Role. Consultant shall continue as a member of the Board (subject to any
removal or election procedures provided in the Company’s By-Laws or Articles of
Incorporation or as otherwise provided by law) during the term of this
Agreement, but shall not be entitled to any Board fees during such period. Upon
termination of this Agreement and Consultant’s Services hereunder, other than
termination by the Company for cause, Consultant shall continue as a member of
the Board subject to any removal or election procedures provided in the
Company’s By-Laws or Articles of Incorporation or as otherwise provided by law.
Following termination of the Agreement (other than by the Company for Cause),
Consultant shall be entitled to any annual equity grant(s) made to the other
independent members of the Board that occurred during the term of this
Agreement, provided that such grant(s) shall be reduced ratably to reflect the
period of time that this Agreement was in effect during the period covered by
the grant(s). In the event that this





--------------------------------------------------------------------------------




Agreement is terminated for cause, Consultant agrees to immediately tender his
resignation from the Board and from any boards of directors of the Company’s
affiliates upon which he is a member, as well as from any board (or similar body
performing governance functions) of any trade organization upon which he served
by virtue of his relationship with the Company.


3.4
Severance. If Consultant continues to provide Services through the earlier of
(i) termination of this Agreement and Consultant’s Services hereunder (other
than termination on or after a Change in Control of the Company within the
meaning set forth in the Company’s 2010 Equity and Cash Incentive Plan or by
Consultant without cause or by the Company for cause) and (ii) December 31,
2015, and the Agreement expires as the result of the Company’s failure to offer
to renew the Agreement on substantially similar terms or the termination of
Consultant’s Services as described in clause (i) hereof, the Company shall pay
to Consultant $100,000, payable in equal installments in accordance with the
Company’s normal payroll services (no less frequently than monthly), for the six
(6) months immediately following the termination of this Agreement and
Consultant’s Services hereunder. If Consultant continues to provide Services
until a Change in Control of the Company within the meaning set forth in the
Company’s 2010 Equity and Cash Incentive Plan, the Company shall pay to
Consultant $100,000, payable in a single lump sum as soon as administratively
practicable (and no later than thirty (30) days) after the termination of this
Agreement and Consultant’s Services hereunder (except that such amount will be
paid in equal installments in accordance with the Company’s normal payroll
services (no less frequently than monthly), for the six (6) months immediately
following the termination of this Agreement and Consultant’s Services hereunder
if (i) the termination of Consultant’s Services occurs more than two (2) years
after the Change in Control, (ii) the Change in Control does not qualify as a
change in the ownership or effective control of the Company or in the ownership
of a substantial portion of the assets of the Company within the meaning of
Section 409A of the Code (as defined below) or (iii) the failure to pay such
amount over the six (6) months would result in the failure to comply with
Section 409A of the Code).



4.0    CONFIDENTIALITY


4.1
Company Information. Consultant agrees that during his term of service with the
Company and for a period of three (3) years following the termination or
resignation of Consultant from service with the Company, Consultant shall not,
directly or indirectly, divulge or make use of any Confidential Information (as
described below) of the Company other than in the performance of Consultant’s
Services for the Company. While in service with the Company, Consultant shall
make all reasonable efforts to protect and maintain the confidentiality of the
Confidential Information of the Company. In the event that Consultant becomes
aware of unauthorized disclosures of the Confidential Information by anyone at
any time, whether intentionally or by accident, Consultant shall promptly notify
the Company. This Agreement does not limit the remedies available to the Company
under common or statutory law as to trade secrets or other types of confidential
information, which may impose longer duties of non-disclosure. “Confidential
Information” means all valuable and/or proprietary information (in oral,
written, electronic or other forms) belonging to or pertaining to the Company,
its affiliates, their customers, employees and vendors, that is not generally
known or publicly available, and which would be useful to competitors of the
Company and its affiliates or otherwise damaging to the Company and its
affiliates if disclosed. Confidential Information may include, but is not
necessarily limited to: (i) the identity of Company or affiliate customers or
potential customers, their purchasing histories, and the terms or proposed terms
upon which Company and its affiliates offer or may offer their products and
services to such customers, (ii) the identity of Company or affiliate vendors or
potential vendors, and the terms or proposed terms upon which the Company or
affiliate may purchase products and services from such vendors, (iii) the terms
and conditions upon which the Company and its affiliates employ their employees
and independent contractors, (iv) marketing and/or business plans and
strategies, (v) financial reports and analyses regarding the revenues, expenses,
profitability and operations of the Company and its affiliates, (vi) technology
used by the Company and its affiliates to provide their services, (vii)
information provided to the Company or any affiliate by third parties under a
duty to maintain the confidentiality of such information and (viii) the terms of
this Agreement. Notwithstanding the foregoing, Confidential Information does not
include information that: (i) has been voluntarily disclosed to the public by
the Company or any affiliate, except where such public disclosure has been made
by Consultant without authorization from the Company or any affiliate; (ii) has
been independently developed and disclosed by others, or (iii) which has
otherwise entered the public domain through lawful means.



4.2
Duty to Return Company Property and Information. Consultant agrees not to remove
any Company property from Company premises, except when authorized by the
Company. Consultant agrees to return all Company property and information
(whether confidential or not) within Consultant’s possession or control within
seven (7) calendar days following the termination or resignation of Consultant
from service with the Company. Such property and information includes, but is
not limited to, the original and any copy (regardless of the manner in which it
is recorded) of all information provided by Company or any affiliate to
Consultant or which Consultant has developed or collected in the





--------------------------------------------------------------------------------




scope of Consultant’s service with the Company, as well as all Company-issued
equipment, supplies, accessories, vehicles, keys, instruments, tools, devices,
computers, cell phones, pagers, materials, documents, plans, records, notebooks,
drawings, or papers. Upon request by the Company, Consultant shall certify in
writing that Consultant has complied with this provision, and has permanently
deleted all Company or affiliate information from any computers or other
electronic storage devices or media owned by Consultant. Consultant may only
retain information relating to the Consultant’s compensation to the extent
needed to prepare Consultant’s tax returns.


4.3
Equitable Remedies. The Consultant acknowledges that remedies at law may be
inadequate to protect the Company against any actual or threatened breach of the
provisions of this Section 4 and, without prejudice to any other rights and
remedies otherwise available to the Company, Consultant agrees to the granting
of specific performance and injunctive or other equitable relief in favor of the
Company without proof of actual damages. Such remedy shall not be deemed to be
the exclusive remedy for a breach of the provisions of this Section 4 by
Consultant but shall be in addition to all other remedies available to the
Company at law or in equity.



5.0    GENERAL


5.1
Amendments and Waivers. No amendment or waiver of any provision of the Agreement
shall be effective unless the same shall be in writing and signed by both
parties. In addition, no course of dealing or failure of a party to strictly
enforce any term or condition of the Agreement shall be construed as a waiver of
such term or condition.



5.2
Notices. All notices, requests, demands and other communications under the
Agreement shall be in writing and shall be deemed to have been duly given when
(a) delivered personally, or (b) delivered to the party’s respective address
herein stated or at such other address as may hereafter be designated by the
party, by an internationally recognized overnight courier service (costs
prepaid), in each case with confirmed receipt.



If to the Company, to:
NTELOS Holdings Corp.
1154 Shenandoah Village
Waynesboro, VA 22980
Attn: General Counsel


If to Consultant, to:
Rodney D. Dir
3493 Holly Lane
Cincinnati, Ohio 45208


5.3
Construction and Severability. The laws of the Commonwealth of Virginia shall
apply to all questions regarding the interpretation, modification, breach or
enforcement of this Agreement. The provisions of this Agreement shall be
presumed to be enforceable, and any reading causing unenforceability shall yield
to a construction permitting enforcement. In the event that a court should
determine that any provision of this Agreement is overbroad or otherwise
unenforceable as written, the parties authorize such court to modify and enforce
such provision to the extent the court deems reasonable. If any provision of
this Agreement shall be found by a court to be overbroad or otherwise
unenforceable and not capable of modification, it shall be severed and the
remaining covenants and clauses enforced in accordance with the tenor of this
Agreement.



5.4
Remedies and Forum. The parties agree that they will not file any action arising
out of or relating in any way to this Agreement other than in the United States
District Court for the Western District of Virginia or any state court sitting
in Waynesboro, Virginia. The parties consent to personal jurisdiction and venue
solely within these forums and waive all possible objections thereto. The
prevailing party shall be entitled to recover its costs and attorney’s fees from
the non-prevailing party in any such proceeding within thirty (30) days after
any settlement or final adjudication of such proceeding. Consultant waives any
defense to enforcement of the provisions of this Agreement by injunction or
otherwise based on claims Consultant has or alleges to have against the Company.



5.5
Miscellaneous. This Agreement represents the entire understanding between
Consultant and the Company on the matters addressed herein and may not be
modified, changed or altered by any promise or statement by the Company until
such modification has been approved in a writing signed by Consultant and an
authorized representative of the Company. The failure of Company to contest a
breach of any provision of this Agreement by Consultant shall not be





--------------------------------------------------------------------------------




construed as a waiver of rights with respect to any subsequent breach by
Consultant. Consultant consents to the assignment of this Agreement by the
Company, and agrees that the rights of the Company hereunder shall inure to the
benefit of its successors and assigns. Consultant may not assign this Agreement,
as the obligations hereunder are personal to the Consultant.


5.6
Assignment. Consultant shall not assign his rights and obligations under the
Agreement without the prior written consent of the Board. Consultant further
agrees not to subcontract or delegate any Services to any third party without
the Board’s prior written consent.



5.7
Entire Agreement. The Agreement, together with and including the Exhibit hereto,
constitutes the entire agreement between the Company and Consultant and may not
be amended or modified except by a written instrument signed by all parties.



5.8
Counterparts. The Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed an original.



5.9
Survival. The termination or expiration of this Agreement shall not affect the
enforceability of any provision which, by its terms, survives expiration or
termination of this Agreement. Such provisions include, without limitation, all
of Section 4 and Sections 5.4, 5.9 and 5.10.



5.10
409A. The provisions of this Agreement and all compensation provided for under
this Agreement are intended to comply with or be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). Each
payment under this Agreement is intended to constitute a separate payment for
purposes of Section 409A of the Code. To the extent necessary to comply with
Section 409A of the Code, termination of Consultant’s Services will be construed
consistent with the meaning of a separation from service under Section 409A of
the Code. Notwithstanding the foregoing, in no event shall the Company be liable
to Consultant to the extent any compensation provided under this Agreement fails
to comply with or be exempt from the requirements of Section 409A of the Code.



[Signature Page Follows]
































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have signed and executed this Agreement on
the dates set forth below as an expression of their intent to be bound by the
foregoing terms of this Agreement.
NTELOS HOLDINGS CORP.
 
RODNEY D. DIR
/s/ Brian J. O’Neil____________
 
/s/ Rodney D. Dir____________
Brian J. O’Neil
 
Date: 2/5/2015
EVP, General Counsel
 
 
Date: 2/5/2015
 
 







